40 F.3d 25
Charles KURALT and Suzanna Kuralt, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 522, Docket 94-6117.
United States Court of Appeals,Second Circuit.
Argued Nov. 4, 1994.Decided Nov. 10, 1994.

Joel E. Miller, Flushing, NY, for plaintiffs-appellants.
William J. Hoffman, New York City (Mary Jo White, U.S. Atty., S.D.N.Y., Gabriel W. Gorenstein, Asst. U.S. Atty., of counsel), for defendant-appellee.
Before MESKILL, WINTER, and MAHONEY, Circuit Judges.
PER CURIAM:


1
We affirm for substantially the reasons stated by Judge McKenna.  Kuralt v. United States, 866 F. Supp. 727 (S.D.N.Y.1994).


2
The Kuralts essentially argue on appeal that there is subject matter jurisdiction to determine whether a claimed refund is "attributable to [a TEFRA] item[ ]" within the meaning of 26 U.S.C. Sec. 7422(h).  We have no quarrel with this general proposition, but conclude that the claimed refund in this case, which relates to a disallowed loss on the return of an S corporation of which Charles Kuralt was a shareholder, is clearly so attributable.